QMficeof the ZWmq                        QBeneral
                                              mite      of tE:exag
DAN MORALES
 .ATT”RNEY
        GENERAL                                   July 29, 1996

     The Honorable John Sharp                              Opinion No. DM-407
     Comptroller of Public Accounts
     LBJ State Office Building                             Re: Whether a trial judge who, in
     P.O. Box 13528                                        accordance     with Code      of Criminal
     Austin Texas 78711-3528                               Procedure article 42.12, places a defendant
                                                           on community supervision may allocate
                                                           money the defendant is to pay as fees,
                                                           costs, and fmes as the judge chooses and
                                                           related question (RQ-802)

     Dear Mr. Sharp:

             You have requested our opinion regarding the allocation of payments of certain
     state court costs, fees, and tines. You refer to certain court costs and fees a defendant is
     required by statute to pay upon conviction of an offense. For example, section 415.082(a)
     of the Government Code requires a convicted defendant to pay “as court costs $1.50 in
     addition to other taxable court costs,” which amount is to be deposited into the Bill
     Blackwood Law Enforcement Management Institution of Texas tbnd in the state treasury.
     Similarly, section 56.001(b) of the Government Code requires a convicted defendant to
     pay $1, in addition to other court costs, which amount is to be deposited into the judicial
     and court personnel training fund in the state treasury. See also Gov’t Code 5 56.001(a).
     A convicted defendant also must pay a security fee as a cost of court, which the recipient
     county is to deposit into its courthouse security tbnd. Code Grim. Proc. art. 102.017.
     Numerous other statutes require the payment of siiar fees and costs upon the conviction
     of a defendant1

               %ee, e.g., Code Grim. Pm. arts. 56.55 (requiring defendmt to pay, on mnviction, court msta of
     set smmmt), 102.001(b) (reqoirhlg defe&nt to pay fee for mileage reqked of peace cxticer in
     cormeuion with defendant, rg., maveyiog movicted &fendimt to county jail), .002(c) (deeming
     mnviucd def~mlant liable for fees for witnesses ia defeadant’s case), Xl03 (requiring defendant maviUcd
     in mmUy mmt or mtmty mm-t at law to pay trial fee of SlO), .004(a) @e&ring defendant mnvicted by
     jury to pay jmy fee), .005(a) (renuirinp defendaat mnvicted ia musty court, county court at law, or distrid
     court to pay fee of $40 for services of cierk of court), (c) @@ring mnvicted defendant whose driver’s
     limnse is automatically sospeoded to pay fee of $10 to clerk of mart), (d) (requikg defendant mnvicted
     in county mnrt, county must at law, or disk? court to pay fee of $10 for records mamgement and
     preservation services), .008 @aeraUy req&ng defendant mnvicted of misdemeanor or gambling offense
     to~fmof$25forservicesofdistriaormuntyattorney),.Oll(requiring                dcfmdant mrwictcd of felony
     or mkdcmeanor lo psy fees for certain services performed ia case by peace oEcer), .013(a). (e) (reqoiriag
     defendant mnvicted of offense other thaa misdemeanor punishable by 6ne only to pay fee of $2 for bea&
     of crime stoppers assistanm smut),       .015(a) (requiriog defendaot mnvictcd of certain misdem*cnors to
     pay court cost of SZ.SO), .016(a), (b) (requiring defendant mnvicted of certain offenses under Penal Code
     chapter 49 to pay court cost of $30 to help defray costs of maintaining mrtikd alcohol breath testing
     pmgram), .017(a) (requiring mart to impose costs attendant to intoxication mnvictions), .051(a) - (c),
The Honorable John Sharp - Page 2                     (DM-407)




        Additionally, you state that a court may order a convicted defendant to pay other
fees or fines. Unfortunately, you continue, a convicted defendant often does not or cannot
pay all of the court costs and fines that are required by law to be paid or that are assessed
by the court. In cases in which a convicted defendant pays only part of the costs, fees, and
fines, you indicate that courts, clerks of court, and your office are uncertain as to how to
handle the money that is actually received. You therefore ask how the clerk of the
sentencing court should allocate the payment made by the defendant.* You also ask
whether a trial judge may allocate the payment collected from the defendant entirely for
the purpose set forth in article 42.12, section 19(b). We will consider your questions in
reverse order.

        You included with your letter an inquiry, which apparently motivated your request
to this office, that you received from the chair of the Judicial Advisory Council to the
Texas Board of Criminal Justice and the Community Justice Assistance Division of the
Department of Criminal Justice. The writer declares that his interest is limited only to
those convicted defendants whom the trial judge places on community supervision. We
will, accordingly, limit our response to costs, fees, and fines received from a convicted
defendant who is placed on community supervision.

        Article 42.12 of the Code of Criminal Procedure                      pertains to community
supervision3 The term “community supervision” denotes

            the placement of a defendant by a court under a continuum of
            programs and sanctions, with conditions imposed by the court for a
            specified period during which:

                 (A) criminal proceedings are deferred without an adjudication
            of guilt; or



(footnote continued)
,055 (requiring certain defendants to pay misdemeanor and felony costs to benefit criminal justice
planning fund), .081(a) - (b), ,085 (requiring defendant convicted under V.T.C.S. arts. 6701d, 67Olc-3, to
pay specified mart costs to benefit comprehensive rehabilitation fond).

           zWe understand you to ask, by this question, whether the clerk of a sentencing mutt may disobey
the trial judge’s order allocating the defendant’s payment and instead allocate costsconsistently with your
interpretation of the statutes. We do not address how a clerk must allocate the defendant’s payment in the
absence of a mmt order allocating the payment.

         3The legislature amended article 42.12 in 1993 to change the terms “probation” and “deferred
adjudication” to “mmmuniiy supervision.” See Act of May 29, 1993, 73d Leg., RS., ch. 900, 5 4.01,
1993 Tex. Gen. Laws 3586, 371642. The Seventy-third Legislature desired to “replace the mnmpts of
probation and deferred adjudication with a single pmgmm of mmmunity supervision.” House Research
Org., Bill Analysis, S.B. 1067, 73d Leg., R.S. (1993). Any reference in law to “probation” or “deferred
adjudication” means “mmmunity supervision.” See Act of May 29, 1993, 73d Leg., RS., ch. 900,
5 4.04(a), 1993 Tex. Gen. Laws 3586,3743.



                                                     p.   2233
The Honorable John Sharp - Page 3                  (DM-407)




                 (B) a sentence of imprisonment or confinement, imprisonment
            and fine, or confinement and fine, is probated and the imposition of
            sentence is suspended in whole or in ~art.~

Code Crim. Proc. art. 42.12, $2(2) (footnote added).

        Section 1 of article 42.12 declares as the purpose of the article

           to place wholly within the state courts the responsibility for
           determining when the imposition of sentence in certain cases shall be
           suspended, the conditions of community supervision, and the
           supervision of defendants placed on community supervision, in
           consonance with the powers assigned to the judicial branch of this
           government by the Constitution of Texas. It is the purpose of this
           article to remove from existing statutes the limitations, other than
           questions of constitutionality, that have acted as barriers to effective
           systems of community supervision in the public interest.

In firrtherance of this purpose, section 3(a) of article 42.12 authorizes a judge to suspend
the imposition of a defendant’s sentence if the judge considers the suspension to be “in the
best interest of justice, the public, and the defendant.” A judge who decides to suspend
the defendant’s sentence may place the defendant on community supervision, with or
without imposing a fine applicable to the offense. Id. § 3(a). In certain circumstances, a
defendant is ineligible for community supervision.’ See id. $3 3(e), 3g(a).

        Article 42.12, section 1 l(a) requires the judge of the court having jurisdiction of
the case to set the conditions of community supervision for each particular defendant.

                The judge may impose any reasonable condition that is designed
           to protect or restore the community, protect or restore the victim, or
           punish, rehabilitate, or reform the defendant.         Conditions oft



          ‘A judge must suspendthe imposition of the sentenceand’place a defendant on community
supervisionif the jury properlymakessucha recommendationin its verdict. CodeGrim.Proc. art. 42.12,
5 4(a). A judge also may placea defendantunder communitysupervisionafter deferringadjudicationof
guilt. Id. $ S(a).

         ‘Specifically,a defendantis ineligiblefor communitysupervisionif the defendantis sentencedto
a term of imprisonmentgreaterthan ten years or is sentenced to a term of mntinement under Penal Code
section 12.35(statejail felony). Code Grim. Proc. art. 42.12, 8 3(e). In addition, a defendantwho is
convicted of the followingoffensesis ineligible for communitysupervision: murder, capital murder,
indecencywith a child, aggravatedkidnapping,aggravatedsexual assault, or aggravatedrobbery. Id.
p 3g(a)(1). A defendantis ineligibleif the defendantknowinglyusedor exhibiteda deadlyweaponduring
the mmmission of a felony or flight or aided in the commission of the felony and knew that a deadly
weapon would be. used or exhibited. Id. 5 3g(a)(2). Such an ineligible defendant may be released to
mmmnnity supervision after serving sixty days in the custody of the Texas Department of Criminal
Justice’s institutional division. Id. 8 3g(b).



                                                  p.   2234
The Honorable John Sharp - Page 4                           (DM-407)




            community supervision may include, but shall not be limited to, the
            conditions that the defendant shall:
                 .

                (8) Pay his fine, if one be assessed, and all court costs whether a
           fine be assessed or not, in one or several sums.

          Section 19 of article 42.12 pertains specifically to fees. Subsection (a) generally
requires a judge granting community supervision to order the defendant to pay to the
court a fee “of not less than $25 and not more than S40 per month” during the community
supervision period. Code Grim. Proc. art. 42.12, 5 19(a). The judge must deposit the fee
into a special fbnd in the county treasury, to be used to provide facilities, equipment, and
utilities for a community corrections facility. 6 Id. 9 19(b). Section 19 authorizes or
requires a court to order a fee in other situations. See id. $ 19(c), (e), (g) (pertaining to
defendant placed under supervision pursuant to Uniform Act for out-of-state probationer
and parolee supervision, Code Crim. Proc. art. 42.11; certain articles of Penal Code; and
defendant required to register as sex offender). Section 19 also provides that, “[fjor the
purpose of determining when fees due on conviction are to be paid to any officer or
officers, the placing of the defendant on community supervision shall be considered a final
disposition of the case, without the necessity of waiting for the termination of the period
of community supervision.“7 Id. 5 19(d).


        %hspter 509.001(l)of the GovernmentCodedefines“mmmunitymrrcctionsfacility” as

           a physical strnctnre, established by a judiciaJ district after authorization of the
           establishment of the stmctnre has been included in the local mnmnmity justice
           plan, that is operated by a (mmmnnity supervision and mrrectiom department
           establishedunder Governmentcode chapter76 (a “department”)]or operatedfor
           a departmentby an entity under contractwith the department,for the purposeof
           confiningpersonsplacedon mnunnnity supervisionand providingservicesand
           programsto modifycriminalbehavior,deter criminal activity,protectthe public,
           and restorevictimsof crime. The term includes:
                 (A) a restitutioncenter,
                 (E?) a courtresidentialtreatmentfacility;
                 (C) a substanceabusetreatmentfacility;
                 @) a custodyfacilityor boot camp;
                 @) a facilityfor an offender with a mental impairment        ;
                 (P)   an intermediite sanction facility; and

                 (G)   a state jail felony facility.

          ‘See Attorney General Opinion V-649 (1948) at 1 (providing that substance of what is now Code
Grim. Pmt. art. 42.12, 5 19(d) “makes plain that all.      fees become due and payable at the time the
defendant is placed on probation so that process may issue therefor. . The assessment and mkction of
costs is not a&ted by placing the defendant on probation”).



                                                       p.     2235
The Honorable John Sharp - Page 5                  (DM-407)




         In a situation in which a defendant cannot afford to pay all of the costs, fees, and
fines that the statutes require or authorize a court to exact from a’convicted defendant,
your office distinguishes between those costs, fees, and fines that you believe are
mandatory and those that are discretionary. In your view, a cost, fee, or fine that a
statute, including article 42.12, requires a court to charge a convicted defendant has
priority over a cost, fee, or fine that a statute authorizes, but does not require, a court to
charge a convicted defendant. You believe that a court may not waive a mandatory cost,
fee, or fine may in favor of a discretionary cost, fee, or fine. You further maintain that, in
the event of a shortfall, all mandatory costs must be pro rated.

         You base your interpretation of the law on Attorney General Opinion M-1076. In
that opinion, this office considered whether, when a convicted defendant pays only part of
the court costs, the Criminal Justice Planning Fund is allocated all or part of the
defendant’s payment before monies due various county departments are allocated.
Attorney General Opinion M-1076 (1972) at 1. As the opinion stated, the Criminal
Justice Planning Fund, which is now established in Code of Criminal Procedure chapter
102, subchapter B,, provides for convicted defendants to pay a cost of court for the
“establishment and maintenance of the criminal justice system.” Id. at 2; see Code Crim.
Proc. art. 102.056.

        The opinion notes that the statutory predecessor to chapter 102, subchapter B of
the Code of Criminal Procedure “authorizes certain fees to be collected as a cost of
court,“s but the statute does not provide these fees priority over other costs of court.
Attorney General Opinion M-1076 (1972) at 2. In addition, the opinion continues, the
statute does not expressly authorize a court to prorate the costs should a convicted
defendant pay only a portion of the costs due. Id.

         The opinion cited three prior opinions9 addressing a situation in which a court
collected from the convicted defendant only a portion of the fine and costs. Id. at 3. In
such a situation, “such money as collected should go the payment of the costs and the
balance, if any, to the payment of the fine.” Zd. If, however, a court does not collect
enough to pay all of the costs, “the money should be pro rated” unless one cost has
priority over another. See id. at 3.

        Given the lack of an express legislative directive to the contrary, Attorney General
Opinion M-1076 determined that costs taxed and owed to the Criminal Justice Planning
Fund have no priority over other costs of court. Id. In the event a defendant satisfies only
a portion of the costs with cash, court costs, including those due the Criminal Justice
Planning Fund, must be pro rated. Zd.



        %ur see Code Grim. Prm. art. 102.051(a) - (c) (providing that mnvicted defendant “shall” pay
mart cost allocated to Criminal Justice Planning Fund).

        9See Attorney General Opinions O-1792 (1940), O-755 (1939), O-469 (1939).



                                                  p.   2236
The Honorable John Sharp - Page 6                   (DM-407)




         We have no reason to believe that Attorney General Opinion M-1076 incorrectly
states the law. Nevertheless, we do not believe it applies to costs, fees, and fines imposed
upon a convicted defendant whose sentence is suspended and who is placed on community
supervision in accordance with article 42.12 of the Code of Criminal Procedure. Notably,
Attorney General Opinion M-1076 found no express statutory directive to warrant
satisfying the payment to the Criminal Justice Planning Fund over other required costs and
fees. With respect to article 42.12, on the other hand, we find express authorization for a
judge to impose and allocate costs, fees, and fines as the judge feels will “protect or
restore the community, protect or restore the victim, or punish, rehabilitate, or reform the
defendant.” See Code Crim. Proc. art. 42.12, $ 11(a). Because of its express
authorization, article 42.12 falls outside of the scope of the pro rata rule developed in
Attorney General Opinion M-1076.

         Article 42.12, section 1 l(a) of the Code of Criminal Procedure explicitly provides
that the judge “may include” in the court order a mandate that the defendant pay a fine
“and all court costs.” Code Crim. Proc. art. 42.12, 5 1 l(a)(S). The statute’s use of the
.word “may” indicates that the judge is permitted to include such a term in the court’s
 order, but the judge is not required to do so. See BRYAN A. GARNER, A DICTIONARY OF
MODERN LEGAL USAGE 354 (1987); BLACK’SLAW DICTIONARY                 883 (5th ed. 1979); 67
 TEX. JUR. 3D Stamtes 9 103, at 680 (1989). The plain language of section 11 thus does
 not require a judge to order a convicted defendant placed on community supervision to
 pay court costs, which are other&e statutorily required.9

         In our opinion, therefore, article 42.12, section 11 prevails over statutes other than
article 42.12 that require a convicted defendant to pay certain costs, fees, and fines. The
costs, fees, and fines that a court may include in its order under section 11(a)(8) are
distinguishable from those fees that, pursuant to section 19, a court must impose upon a
defendant placed on community supervision. The fees collected pursuant to section 19(a),
which the judge must fix between $25 and $40 per month (unless the judge waives or
reduces the fee), must be deposited into a special tknd in the county treasury to be used to
provide facilities, equipment, and utilities for a community corrections facility. See Code
Crim. Proc. art. 42.12, $ 19(a), (b).

        We believe the legislative history of article 42.12, section 1l(a)(S) supports our
conclusion regarding the discretionary nature of court costs, fees, and fines other than the
fees required by article 42.12, section 19. The language now found in subsection (a)(S) is,
for our purposes, identical to that found in 1965 amendments to Code of Criminal


        9Several of the statutes that require a mnvicted defendant to pay a cost or fee, see supra note 1,
explicitlydefine mnviction to include a case in which the defendant receives probation. See, e.g., Gw’t
Code 58 56.001(b), 415,082(c)(2); Code Crim. Prm. arts. 56.55(c)(2); 102,013(b)(2), .015(b)(2),
.016(c)(2), .017(a) - (b), (c)(2), .051(f)(2), .081(d)(2). Bur see supra note 3 (stating that referenm in law
to “pmbstion”means “community supervision”). As a result of our conclusion today, we believe that
article 42.12, section 1l(a) prevails over these statutes to the extent they appear to require a mavicted
defendant who is placed on community supervision to pay the costs and fees.



                                                    p.   2237
The Honorable John Sharp - Page 7                (DM-407)




Procedure article 42.12, section 6(h). Prior to the 1965 amendments, article 42.12,
section 6(h) provided in pertinent part as follows:

                The court having jurisdiction of the case shall determine the
           terms and conditions of probation and may at any time during the
           period of probation alter or modify the conditions and may include,
           but shall not be limited to, the conditions that the probationer shall:

                    .

                h. Pay his fine, if one be assessed, in one or several sums               .ts
            Footnote added.]

        In 1965 the legislature amended the Code of Criminal Procedure by “revising and
rearranging the statutes of this State” pertaining to criminal cases “and by making various
changes in, omissions from, and additions to such statutes. See Act of May 27, 1965, 59th
Leg., R.S., ch. 722, 1965 Tex. Gen. Laws 3 17, 3 17 (caption of bill). The legislation was
based on a completely revised code drafted by a committee of the State Bar of Texas.
Fred Erisman, “Introduction to 1965 Revision Texas Code of Criminal Procedure,” 1
Code Grim. Proc. XV-XXV. As part of its revisions, the legislature amended section 6(h)
to add the phrase “all court costs whether a fine be assessed or not.” See John F. Onion,
Jr., Commenfa?y on the Revised Code of Criminal Procedure, 28 TEX. B.J. 727, 809
(1965).

        In his contemporary commentary on the revised Code of Criminal Procedure,
JohnF. Onion, Jr., a member of the bar committee that drafted the proposed code,
included the change to section 6(h) in his listing of those provisions “in which there has
been some material change.” Id. at 727. Judge Onion states that the legislature amended
section 6(h) “to remove any questions about when costs were to be paid.          and clearly
permit[] payment of court costs as a condition of probation, including cost of an appointed
counsel.” Id. at 809.

        Judge Onion cites article 42.12, section 11 of the Code of Criminal Procedure and
two cases as background for his suggestion that, prior to 1965, article 42.12 was unclear
about when costs must be paid. At that time, article 42.12, section 11 provided as
folIows:

                For the purpose of determining when fees are to be paid to any
           officer or offtcers, the placing of the defendant on probation shah be
           considered a final disposition of the case, without the necessity of

         loCodeGrim.Prec. art. 42.12, # 6(h), amended by    Act of May 27, 1965, 59th Leg., R.S., ch. 722,
sec. 1,s 6i.lr).1965Tex. Gen. Laws317,491, renumbered       by Act of May 26, 1985,69th Leg., RS., ch.
S54,$1,1985    Tex. Gen. Laws 2155,2155, renumbered by Act of May 29, 1989,71st Leg., RS., ch. 785,
art IV, sec. 4.17, 5 11(a)(8), 1989 Tex. Gee. Laws 3471, 3505, amended by Act of May 27, 1993, 73d
Leg., RS., ch. 806, 5 2, 1993 Tex. Gem Laws 3207, 3209, amended by Act of May 29, 1993,73d Leg.,
RS., ch. 900,s 4.01,1993 Tex. Gen. Laws 3586.3725.



                                                p.   2238
The Honorable John Sharp - Page 8                   (DM-407)




            waiting for the termination of the period of probation or suspension
            of sentence.” [Footnote added.]

In both cases Judge Onion cites, Ex parfe Morgan, 262 S.W.2d 728 (Tex. Crim. App.
1953), and Erparie Sethers, 209 S.W.2d 358 (Tex. Grim. App. 1948), the Texas Court of
Criminal Appeals determined that a defendant who had satisfied a probated sentence
nonetheless may be incarcerated if the defendant had failed to satisfy costs of court. See
ExparteMorgan, 262 S.W.2d at 729; Exparte Sethers, 209 S.W.2d at 359-60.

        Considering Judge Onion’s comments together with the statutory provision and
cases he cites, we believe the legislature intended the 1965 amendment to the forerunner
to article 42.12, section 1 l(a)(8) to make clear that a defendant whose sentence was
probated was not required to pay otherwise mandatory court costs immediately upon
conviction. Rather, the amendment makes clear that the imposition of court costs was a
condition that the sentencing judge may order as a condition of probation.**

        Moreover, our interpretation             of section 11(a) is consistent with the express
purpose of the statute:      “to place wholly within the state courts the responsibility for
 determining      the conditions of community supervision.“13 Code Crim. Proc. art. 42.12,
 $ 1. Conversely, a contrary conclusion would require a trial judge to impose costs that the
judge may not believe will “protect or restore the community, protect or restore the
victim, or punish, rehabilitate, or reform the defendant.” See id. 4 1 l(a).

        Our conclusion here obligates us to reconsider Attorney General Opinion
W-184,     however. In that opinion, this ofice addressed the collection of a court cost
assessed for the benefit of the Compensation to Victims of Crime Fund, created by article
8309-1, V.T.C.S., from a convicted felon whose sentence was probated.           Attorney


         *IToday, the substance of this section is found in article 42.12, section 19(d), although the word
“probation” has been changed to “community supervision.” St+ supra note 3 (discussing change from
“probation” to “community supervision”).

         ‘%ne could consvue these cases and Judge Onion’s connnentaly to indicate that section 1l(a)(8)
permits a court to determine only when and in what size payments a defendant must pay costs of court,
rather than whether a defendant must pay costs of court. The plain language of section 1l(a), as well as
section 1, of article 42.12 disputes this interpretation, however.

          13Since1957 article 42.12 and its predecessor have had, as their purpose, “to place wholly within
the state courts. . the responsibility for determining. the conditions of probation.” Compare Act of
April 30, 1957,55th Leg., RS., ch. 226, 8 1, 1957 Tex. Gen. Laws 466,466 with Code Grim. FTCC. art.
42.12, 5 1. Also since 1957, article 42.12 and its predecessor have listed aa a purpose of the act “to
remove from existing statutes the limitations, and questions of constitutionality, that have acted ss barriers
to effective systems of probations and paroles in the public interest.” Cornpore Act of April 30, 1957,
55lh Leg., RS., ch. 226, 5 1, 1995 Tex. Gen. Laws 466,466 with Code Ctim. F?w. art. 42.12, 0 1. In
Attorney General Opinion V-415 (1947) this ofike questioned the constitutionality of several provisions
of the Adult Probation and parole Law, which, with respect to the provisions relating to probation, served
as the statutory predecessor to article 42.12.


                                                    p. 2239
The Honorable John Sharp - Page 9               (DM-407)




General Opinion MW-184 (1980) at 1. According to the opinion, article 42.12, section
3(a) authorized a judge, atler he or she had received a conviction or guilty plea,t4 to
suspend the imposition of sentence. Id. at 2.

        The opinion therefore reasoned that, under article 42.12, an adjudication of guilt,
either by conviction or plea, results in a final conviction. Id. at 3. In a case probated
under article 42.12, consequently, a court should assess costs, even a cost required by
another statute, upon final conviction. Id.

         Although Attorney General Opinion MW-184 was written after 1965, when the
legislature added the phrase “all court costs” to what is now article 42.12, section
1l(a)(8), it did not consider the statutory predecessor to section 1 l(a)(8). We hereby
overrule Attorney General Opinion IvlW-184 to the extent it conflicts with our conclusion.


                                      SUMMARY

                Article 42.12, section 11 of the Code of Criminal Procedure
           prevails over other statutes requiring a convicted defendant to pay
           certain costs, fees, and fines. Of course, section 19(a) of article
           42.12 requires the judge to fix a fee to be allocated towards the cost
           of providing facilities, equipment, and utilities for a community
           corrections facility.

                 Pursuant to article 42.12, section 11(a)(S) of the Code of
           Criminal Procedure, the court with jurisdiction over a convicted
           defendant who is being placed on community supervision may, but
           need not, impose upon the defendant a requirement that the
           defendant pay court costs that are otherwise statutorily required. A
           trial judge may order that fees collected from a defendant placed on
           community supervision be allocated entirely for the purposes set
           forth in article 42.12, section 19. The total amount of the fees
           allocated for the purposes articulated in section 19 may not exceed
           the maximum stated in that section, however. Any amount collected
           that is greater than that permitted in section 19 must be allocated to
           other purposes the judge has found will protect or restore the
           community, protect or restore the victim, or punish, rehabilitate, or
           reform the defendant. Furthermore, the clerk of a sentencing court
           must allocate the payment made by the defendant who is placed on
           community supervision in accordance with the trial judge’s order.




        14Currently,article 42.12, section 3(a) includesplea of nolo contendereas a trigger for judge-
orderedcommunttysupervision.


                                                p.   2240
The Honorable John Sharp - Page 10     (DM-407)




              Attorney General Opinion MW-184 (1980) is overruled to the
          extent it conflicts with this opinion.




                                                  DAN MORALES
                                                  Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attomey’General




                                      p. 2241